Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Case No. 9:12-cv-80762-Middlebrooks
   GHAHAN, LLC,
          Plaintiff,
   -vs-
   PALM STEAK HOUSE, LLC f/k/a
   PALM STEAK HOUSE GENTLEMENS
   CLUB, LLC,
         Defendants.
   ____________________________________/

                           THIRD-PARTY DEFENDANT’S RENEWED
                            MOTION FOR SUMMARY JUDGMENT

          COMES NOW, the Third-Party Defendant, BARRY RODERMAN (“Roderman”) by and

   through the undersigned counsel, and hereby files the following Renewed Motion for Summary

   Judgment and Supporting Memorandum of Law pursuant to Rule 56, Federal Rules of Civil

   Procedure, and Rule 56.1, Local Rules for the Southern District of Florida:

                               MOTION FOR SUMMARY JUDGMENT

           1.     In the case-at-bar the Third-Party Plaintiff, GHAHAN, LLC (the “Third-Party

   Plaintiff”) seeks to void a transfer of $172,000.00 to Roderman in 2012 from the sale of the

   Defendant’s, PALM STEAK HOUSE, LLC (the “Judgment Debtor”) interest in the PALM

   STEAK HOUSE GENTLEMENS CLUB (the “Club”) under Florida Statute § 56.20(3)(b).

           2.     The transfer to Roderman was made pursuant to a fifteen (15%) interest in the Club

   as a non-managerial member.

           3.     Roderman obtained his fifteen (15%) interest in the Club as compensation for legal

   services that were provided to a manager/member of the Judgment Debtor, Thomas R. Farese

   (“Farese”), in the case styled, Thomas R. Farese v. Kenneth J. Scherer, etc. et., al., Case No.: 00-

                                               Page 1 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 2 of 8




   8950-CIV-MIDDLEBROOKS/VITUNAC, in the Southern District of Florida that resulted in a

   jury verdict of $4,625,000.00 and a Final Judgment of $13,875,000.00.

             4.      As such, the transfer of $172,000.00 to Roderman from the sale Club was as a

   creditor of the Club and/or Farese.1

             5.      Pursuant to Florida Statute § 56.29(3)(a) and (b) a Court only has the authority to

   void transfers to third-parties if the transfer “has been made or contrived by the judgment debtor

   to delay, hinder, or defraud creditors.”

            6.       There is no genuine issue of material fact hereto that Roderman was a valid creditor

   of the Judgment Debtor and/or Farese.

            7.       Moreover, Section 23.6(ii) of the Restaurant Nightclub Lounge Management

   Agreement for Palm Beach Gentlemen’s’ Club, LLC (the “Management Agreement”) between the

   Third-Party Defendant and the Judgment Debtor expressly states:

             Notwithstanding anything to the contrary contained in this Agreement Manager
             [the Third-Party Plaintiff] agrees that . . . (ii) no property or assets or owner (or
             any of Owner’s affiliates) shall be subject to levy, execution or other enforcement
             procedure for the satisfaction of Manager’s remedies under or with respect to
             this Agreement. [Emphasis added].

             8.      Additionally, Section 4 of the Termination of Management Agreement and Mutual

   Release (the “Termination Agreement”) between the Third-Party Plaintiff and the Judgment

   Debtor expressly states as follows:

            Ghahan, on behalf of . . . do hereby release, acquit, and forever discharge and agree
            to defend, indemnify and hold harmless [the Defendant], its representatives,
            predecessors, successors, assigns, past, present and future members, officers,
            agents, servants, and employees, principals, servants, partners, associates,
            representatives, attorneys, insurers, descendants, dependents, heirs, executors and
            administrators . . . from any and all past, present and future claims, counterclaims,
            demands, actions, causes of action, judgments, liabilities, damages, costs, loss of

   1
     The Third-Party Plaintiff did not become a judgment creditor of the Defendant until the entry of a judgment against
   the Defendant in 2016. At the time of the transfer to Roderman, Ghahan was only potential judgment creditor to the
   Defendant.

                                                      Page 2 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 3 of 8




          services, expenses, (including reasonable attorney’s fees), compensation, third-
          party actions, suits at law or in equity, or every nature and description, whether
          known or unknown, suspected or unsuspected, foreseen, or unforeseen, real or
          imaginary, actual or potential, and whether arising in law or equity, under common
          law, state or federal law., or any other law, or otherwise. [Emphasis added].

          9.     The original Complaint that was filed by the Third-Party Plaintiff in the underlying

   action against the Defendant alleged that the Termination Agreement was valid and enforceable

   by virtue of a written confirmation between parties on or about May 19, 2011. [DE-1]. The Third-

   Party Plaintiff filed an Amended Complaint on or about August 2, 2012, which reiterated those

   allegations. [DE – 4: ¶¶ 29 – 34].

          10.    On or about February 25, 2016, the Third-Party Plaintiff obtained a Final Judgment

   against the Defendant for the amount set forth in the Termination Agreement (e.g. enforcement of

   the Termination Agreement). [DE – 444].

          11.    There is no genuine issue of material fact that the terms and conditions of the

   Management Agreement precluded the Third-Party Plaintiff from filing the case at bar against

   Roderman.

          12.    There is no genuine issue of material fact that the terms and conditions of the

   Termination Agreement precluded the Third-Party Plaintiff from filing the case at bar against

   Roderman.

          13.    Rule 56(a), Federal Rules of Civil Procedure provides that, “[t]he court shall grant

   summary judgment if the movant shows that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law. The court should state on the record the

   reasons for granting or denying the motion.”

          14.    Accordingly, Roderman is entitled to the entry of a summary judgment in his favor

   pursuant to Rule 56(a), Federal Rules of Civil Procedure.



                                             Page 3 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 4 of 8




          WHEREFORE, the Third-Party Defendant respectfully requests this Court to enter an

   Order GRANTING the Motion for Summary Judgment.

                              SUPPORTING MEMORANDUM OF LAW

                                      Summary Judgment Standard

          Summary Judgment is appropriate when there is no genuine issue as to any material facts,

   and the moving party is entitled to judgment as a matter of law. Fed. Rules of Civ. Pro. 56(c). See

   also, Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986).

          After the moving party has met this initial burden, “[t]he evidence of the nonmovant is to

   be believed, and all justifiable inferences are to be drawn in his favor.” See, Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 2513, 91 L.Ed.2d 202 (1986).

          Fed.R.Civ.P. 56(e), however, does not permit the nonmoving party to avoid summary

   judgment by resting on the pleadings, but “requires the nonmoving party to go beyond the

   pleadings and by [his] own affidavits, or by the depositions, answers to interrogatories, and

   admissions on file, designate specific facts showing that there is a genuine issue for trial.” Celotex,

   477 U.S. at 324. Moreover, the mere existence of a scintilla of evidence in support of the

   nonmovant’s position is insufficient; there must be evidence on which the jury could reasonably

   find for the non-movant. Anderson, 477 U.S. at 251-52.

          “Under Celotex and therefore the new rule, such a movant can satisfy its initial burden of

   production in either of two ways: ‘[I]f the nonmoving party must prove X to prevail [at trial], the

   moving party at summary judgment can either produce evidence that X is not so or point out that

   the nonmoving party lacks the evidence to prove X’.” Id (citing Bedford v. Doe, 880 F.3d 993,

   996-97 (8th Cir. 2018)).

           “A movant for summary judgment need not set forth evidence when the nonmovant bears

   the burden of persuasion at trial.” See, Wease v. Ocwen Loan Servicing, L.L.C., 915 F.3d 987, 997

                                                Page 4 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 5 of 8




   (5th Cir. 2019)). “In our view, the plain language of [Rule 56(c)] mandates the entry of summary

   judgment, after adequate time for discovery and upon motion, against a party who fails to make a

   showing sufficient to establish the existence of an element essential to that party's case, and on

   which that party will bear the burden of proof at trial.” Celotex at 322-23.

          “In such a situation, there can be ‘no genuine issue as to any material fact,’ since a complete

   failure of proof concerning an essential element of the nonmoving party's case necessarily renders

   all other facts immaterial.” Id. “The moving party is ‘entitled to a judgment as a matter of law’

   because the nonmoving party has failed to make a sufficient showing on an essential element of

   her case with respect to which she has the burden of proof.” Id at 323.

          Florida Statute § 56.29(3), which is currently the Third-Party Plaintiff’s only route to

   recovery against Roderman, states, in pertinent part under subpart (a):

          When, within 1 year before service of process on the judgment debtor [the
          Defendant] in the original proceeding or action, the judgment debtor has title to, or
          paid the purchase price of, any personal property to which the judgment debtor’s
          spouse, any relative, or any person on confidential terms with the judgment debtor
          claims title and right of possession. [Emphasis added].

   The language of Section 56.29(3)(a) strongly provides that the only type of property that is subject

   to this section is tangible personal property that can be titled and possessed. Florida Statute §

   56.29(3)(b) further provides as follows, emphasizing this concept:

           When any gift, transfer, assignment or other conveyance of personal property has
           been made by the judgment debtor to delay, hinder or defraud creditors, the court
           shall order the gift, transfer, assignment or other conveyance to be void and direct
           the sheriff to take the property to satisfy the execution. This does not authorize
           seizure of property exempted from levy and sale under execution of property
           which has been passed to a bona fide purchaser for value without notice.


   Again, the language of the Section 56.29.(3)(b) specifically references only tangible personal

   property subject to levy and seizure.



                                               Page 5 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 6 of 8




          Whereas, by contrast, under the Fraudulent Transfer Statute Florida, Statute § 726.102, a

   transfer also includes the payment of money. [Emphasis added]. As of this Court’s last ruling,

   any liability under the Fraudulent Transfer Statute in this matter has been extinguished.

   [Emphasis added].

          In the case-at-bar, Roderman and David G. Goldstein had a retainer agreement with Farese

   to represent him in the case styled, Thomas R. Farese v. Kenneth J. Scherer, etc. et., al., Case No.:

   00-8950-CIV-MIDDLEBROOKS/VITUNAC, in the Southern District of Florida. The exact

   nature of the retainer agreement was for thirty (30%) of the gross recovery for Farese in the lawsuit.

   Although the matter resulted in a substantial jury verdict and final judgment, in also resulted in a

   lengthy appeals process.    The net result was that neither Roderman nor Mr. Goldstein received

   an immediate payment for the legal services which were rendered in that lawsuit. Roderman and

   Mr. Goldstein did eventually each receive a fifteen (15%) percent equity interest in the Club as an

   in-kind payment for the legal services which were previously rendered to Farese in the above-

   referenced lawsuit.   It was only when the Club was sold that Roderman’s fifteen (15%) percent

   equity interest in the Club was monetized for the legal services which were previously rendered to

   Farese in the above-referenced lawsuit. These facts are absolutely undisputed.

          The Eleventh Circuit Court of Appeals, applying Florida Law, has held that a limitation of

   liability clause, a hold harmless clause and/or an exculpatory clause must be enforced regarding

   third-party actions if such clauses are clear and unequivocal. See, Cooper v. Meridian Yachts, Ltd,

   575 F.3d 1151, 1166-68 (11th Cir 2009).

          In the case-at-bar, both the Management Agreement and the Termination Agreement

   stipulated that Florida Law would apply to all controversies regarding each respective agreement.

   (See, Exhibits F and G). “Under Florida law, ‘[e]xculpatory provisions which attempt to relieve



                                                Page 6 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 7 of 8




   a party of his or her own negligence are generally looked upon with disfavor, and Florida law

   requires that such clauses be strictly construed against the party claiming to be relieved of

   liability’.” Cooper at 1166 – 67 (citing Sunny Isles Marina, Inc. v. Adulami, 706 So.2d 920, 922

   (Fla. 3d DCA 1998). “Such provisions, however, have been found to be valid and enforceable by

   Florida courts where the intention is made clear and unequivocal.” Id (citing Murphy v. Young

   Men’s Christian Ass’n of Lake Wales, Inc., 974 So.2d 565, 568 (Fla. 2d DCA 2008). “Exculpatory

   clauses are enforceable only where and to the extent that the intention to be relieved was made

   clear and unequivocal in the contract, and the wording must be so clear and understandable that an

   ordinary and knowledgeable party will know what he is contracting away.” Id (citing, Southworth

   & McGill, P.A. v. Bell Teli & Tel. Co., 580 So.2d 628, 634 (Fla. 1st DCA 1991).

          Thus, if a limitation of liability clause or a hold harmless clause is clear and unequivocal

   third-party claims against other individuals will be barred. Cooper at 1167-68.

          In the case-at-bar, to the extent that all or part of the Management Agreement is enforceable

   by Roderman, clearly and unequivocally bars third-party actions against him by the Third-Party

   Plaintiff by virtue of the following express language under section 23.6(ii):

          no property or assets or owner (or any of Owner’s affiliates) shall be subject to
          levy, execution or other enforcement procedure for the satisfaction of Manager’s
          remedies under or with respect to this Agreement.

   Even if this Court should ultimately concluded that section 23.6(ii) of the Management Agreement

   is not enforceable by Roderman, the. Termination Agreement clearly and unequivocally bars any

   third-party action against Roderman for collection or enforcement of a judgment against the

   Defendant in the underlying matter. Section 4 of the Termination Agreement states:

          Ghahan, on behalf of . . . do hereby release, acquit, and forever discharge and agree
          to defend, indemnify and hold harmless [the Defendant], its representatives,
          predecessors, successors, assigns, past, present and future members, officers,
          agents, servants, and employees, principals, servants, partners, associates,

                                               Page 7 of 8
Case 9:12-cv-80762-DMM Document 720 Entered on FLSD Docket 06/14/2021 Page 8 of 8




          representatives, attorneys, insurers, descendants, dependents, heirs, executors and
          administrators . . . from any and all past, present and future claims, counterclaims,
          demands, actions, causes of action, judgments, liabilities, damages, costs, loss of
          services, expenses, (including reasonable attorney’s fees), compensation, third-
          party actions, suits at law or in equity, or every nature and description, whether
          known or unknown, suspected or unsuspected, foreseen, or unforeseen, real or
          imaginary, actual or potential, and whether arising in law or equity, under common
          law, state or federal law., or any other law, or otherwise. [Emphasis added].


   Section 4 of the Termination Agreement clearly contemplates exculpating any third-party actions

   against any past, present or future members of the Defendant from actions such as the case-at-bar.

                                            CONCLUSION

          Under the undisputed facts, and the prevailing legal authority cited above, there are no

   genuine issues of material fact to be decided by a jury, and Roderman is entitled to a judgment as

   a matter of law.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

   Courts on the 14th day of June, 2021 with the CM/ECF Filing System and served to counsel of

   record through the System.

                                                Respectfully Submitted,

                                                BARRY G. RODERMAN & ASSOCIATES, P.A.
                                                Attorneys for Roderman
                                                633 S.E. 3rd Avenue, Suite 4R
                                                Ft. Lauderdale, Florida 33301
                                                Telephone: (954) 761-8810
                                                Service: mail@barryroderman.com

                                                By: /s/ Barry G. Roderman
                                                BARRY G. RODERMAN, ESQUIRE
                                                Fla. Bar No.: 105637




                                              Page 8 of 8
